Case 2:15-cr-00263-JLR Document 54 Filed 08/19/19 Page 1 of 2

PROB 12A

un) UNITED STATES DISTRICT COURT
for
Western District of Washington

Report.on Offender Under Supervision
Name of Offender: Troy Burns - Case Number: 2:15CR00263-1
Name of Judicial Officer: The Honorable James L. Robart, United States District Judge
Date of Original Sentence: 11/09/2015 Date of Report: 08/16/2019
Original Offense: Commission of a Hate Crime . ,
Original Sentence: | 30 months incarceration; 3 years’ supervised release
Type of Supervision: Supervised Release Date Supervision Commenced: 04/04/2017
Special Conditions Imposed:
Substance Abuse (} Financial Disclosure C) Restitution:
Mental Health (] Fine L] Community Service

Other: Submit to search; geographic restrictions; urine testing; Moral Reconation Therapy
NONCOMPLIANCE SUMMARY

 

lallege Troy Burns has violated conditions of supervision by:

 

Violation
Number Nature of Noncompliance
1. Using marijuana on or about the following dates, in violation of a special condition of supervised

release.
e April 14, 2019
« July 23, 20129

United States Probation Officer Action:

On April 22, 2019, Mr. Burns admitted relapsing on marijuana and signed an admission of drug use form to that
effect. That day, his counselor increased his group attendance. She also increased the frequency of his urinalysis
testing and directed him to participate in sober support meetings. He was verbally reprimanded and directed to
abide by the revised treatment plan.

On July 23, 2019, Mr. Burns admitted to relapsing on marijuana. I verbally reprimanded him dnd directed him to
report the drug use to his counselor and comply with any treatment modifications. The following day, his
counselor increased his group attendance, drug testing frequency, and sober support meetings. As of the date of
this report, he has complied with the treatment plan and a quantitative analysis reflects that his marijuana levels of
use have continued to decrease.

I have notified the Assistant United States Attorney and they concur with the recommendation.

I respectfully recommend the Court endorse my actions,

 
Case 2:15-cr-00263-JLR Document 54 Filed 08/19/19 Page 2 of 2

The Honorable James L. Robart, United States District Judge . Page 2
Report on Offender Under Supervision August 16, 2019
I swear under penalty of perjury that the APPROVED:
foregoing is true and correct. Connie Smith

Chief United States Probation and Pretrial Services Officer

Executed on this 16th day of August, 2019.

A Aud 4 (lb

 

 

Timisha Gilbert Brian Johnson
United States Probation Officer Supervising United States Probation Officer

OOOK

 

THE COURT FINDS PROBABLE CAUSE AND ORDERS:
Judicial Officer endorses the United States Probation Officer’s actions

Submit a Request for Modifying the Condition or Term of Supervisio
Submit a Request for Warrant or Summons
Other ;
SS \ hah,

* Signature of Judicial Officer

\A_Au way 214
| »

Date

 

 
